
	
		II
		111th CONGRESS
		1st Session
		S. 818
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Bingaman (for
			 himself, Mr. Burr,
			 Mr. Kennedy, Mr. Hatch, and Mrs.
			 Murray) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Enhancing Education Through Technology
		  Act of 2001, and for other purposes. 
	
	
		1.Achievement Through
			 Technology and InnovationPart
			 D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6751 et seq.) is amended to read as follows:
			
				DAchievement Through Technology and
				Innovation
					2401.Short
				titleThis part may be cited
				as the Achievement Through Technology
				and Innovation Act of 2009 or the ATTAIN
				Act.
					2402.Findings,
				purposes, and goals
						(a)FindingsCongress
				makes the following findings:
							(1)Learning
				technologies in our Nation's schools are critical—
								(A)to meet the goals
				of the No Child Left Behind Act of 2001 of raising student achievement, closing
				the achievement gap, and ensuring high-quality teaching; and
								(B)to ensure that
				our Nation’s students are prepared to compete in the 21st century
				knowledge-based global economy.
								(2)Increased
				professional development opportunities are needed if teachers are to be highly
				qualified and effective in a 21st century classroom with today’s digital native
				students, including professional development opportunities—
								(A)in the use of
				learning technologies to deliver innovative instruction and curriculum;
				and
								(B)to use data to
				inform instruction.
								(3)Scientifically
				based research, conducted with Federal funding, demonstrates that systemic
				redesign initiatives centered around technology have shown great promise in
				improving teaching and learning, including the following:
								(A)In Utah,
				Missouri, and Maine, the eMINTS program provides schools and teachers with
				educational technology tools, curriculum, and more than 200 hours of
				professional development to change how teachers teach and students learn. In
				classrooms in the same school (1 with eMINTS and 1 without), the student
				achievement of students in the eMINTS classroom was repeatedly over 10 percent
				higher than the control classroom.
								(B)In West Virginia,
				students receiving access to online foreign language courses performed at least
				as well as students in face-to-face versions of the classes, providing
				comparable high-quality instruction for students in rural areas who otherwise
				would not have access to such courses.
								(C)In Michigan’s
				Freedom to Learn technology program, proficiency on Michigan Education
				Assessment Program (MEAP) tests of 8th grade mathematics increased from 31
				percent in 2004 to 63 percent in 2005 in 1 middle school, and science
				achievement increased from 68 percent of students proficient in 2003 to 80
				percent in 2004.
								(D)In Texas, the
				Technology Immersion Pilot (TIP), implemented in middle schools, demonstrated
				that discipline referrals went down by more than 1/2 with
				the changes in teaching and learning; while in 1 school, the percentage of 6th
				graders who passed the reading portion of the 2006 State assessment (TAKS) test
				was up 17 points from 2004, and the percentage of 7th graders who passed the
				mathematics portion of the TAKS rose 13 points. The students participating in
				the Technology Immersion Pilot have become more responsible for their learning,
				more engaged in the classroom, and much more knowledgeable about the role of
				technology in problem solving and learning.
								(E)In Iowa, after
				connecting teachers with sustainable professional development and
				technology-based curriculum interventions, students taught by such teachers had
				scores that increased by 14 points in 8th grade mathematics, 16 points in 4th
				grade mathematics, and 13 points in 4th grade reading compared with control
				groups.
								(4)Technology and
				e-learning in our Nation's schools are necessary to meet our Nation's science,
				technology, engineering, and mathematics (STEM) education needs and to provide
				students with 21st century skills, including technology literacy, information
				literacy, communication skills, problem solving skills, and the ability for
				self-directed life-long learning.
							(5)A 2003 Department
				of Commerce report credits United States industry’s investments in information
				technology between 1989 and 2001 with producing positive and probably
				lasting changes in the Nation’s economic potential, but finds United
				States education last in intensity of information technology in 55 industry
				sectors.
							(6)Many of our
				Nation's schools lack the resources necessary for the 21st century classroom
				and to meet the needs and expectations of today’s digital native students,
				including—
								(A)software, digital
				content, and broadband resources; and
								(B)other
				technologies.
								(7)According to the
				Department of Education’s National Educational Technology Trends Study (NETTS
				2007), insufficient or outdated technology presented a substantial barrier to
				technology use for teaching and learning for more than 40 percent of students,
				while the lack of support specialists was a barrier to technology use for more
				than 50 percent of students.
							(8)Federal
				leadership and investment is needed to serve as a catalyst for State and local
				education initiatives aimed at school innovation and improved student
				achievement through leveraging educational technologies. According to the
				Department of Education’s National Educational Technology Trends Study (NETTS
				2007), Because funds generated locally through bonds or taxes frequently
				have legal restrictions requiring them to be spent on hardware and connectivity
				purchases only, Federal and State funds supporting the use of technology
				resources fill a critical gap..
							(b)PurposesThe
				purposes of this part are the following:
							(1)To ensure that
				through technology every student has access to individualized, rigorous, and
				relevant learning to meet the goals of this part, and to prepare all students
				and the United States for the 21st century.
							(2)To evaluate,
				build upon, and increase the use of evidence-based and innovative systemic
				school redesigns that center on the use of technology that leads to school
				improvement and increased student achievement.
							(3)To increase
				ongoing, meaningful professional development around technology that—
								(A)leads to changes
				in teaching and curriculum;
								(B)improves student
				achievement, including in core academic subjects;
								(C)improves student
				technology literacy; and
								(D)is aligned with
				professional development activities supported under section 2123.
								(c)GoalsThe
				goals of this part are the following:
							(1)To improve
				student academic achievement with respect to State academic standards through
				the use of professional development and systemic school redesigns that center
				on the use of technology and the applications of technology.
							(2)To improve
				professional development to ensure every school administrator—
								(A)possesses the
				leadership skills necessary for effective technology integration and every
				teacher possesses the knowledge and skills to use technology across the
				curriculum;
								(B)uses technology
				and curriculum redesign as key components of changing teaching and learning and
				improving student achievement;
								(C)uses technology
				for data analysis to enable individualized instruction; and
								(D)uses technology
				to improve student technology literacy.
								(3)To ensure that
				every student is technologically literate by the end of 8th grade, regardless
				of the student's race, ethnicity, gender, family income, geographic location,
				or disability.
							(4)To improve
				student engagement, opportunity, attendance, graduation rates, and technology
				access through enhanced or redesigned curriculum or instruction.
							(5)To more
				effectively use data to inform instruction, address individualized student
				needs, and support school decisionmaking.
							2403.Definition of
				student technology literacyIn
				this part:
						(1)Local
				educational agency
							(A)In
				generalThe term local educational agency includes a
				consortium of local educational agencies.
							(B)Implementing
				regulationsThe Secretary shall promulgate regulations
				implementing subparagraph (A).
							(2)Student
				technology literacyThe term
				student technology literacy means student knowledge and skills in
				using contemporary information, communication, and learning technologies in a
				manner necessary for successful employment, life-long learning, and citizenship
				in the knowledge-based, digital, and global 21st century, which includes, at a
				minimum, the ability—
							(A)to effectively
				communicate and collaborate;
							(B)to analyze and
				solve problems;
							(C)to access,
				evaluate, manage, and create information and otherwise gain information
				literacy;
							(D)to demonstrate
				creative thinking, construct knowledge, and develop innovative products and
				processes; and
							(E)to do so in a
				safe and ethical manner.
							2404.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part, $1,000,000,000 for fiscal year 2010, and such sums as may be necessary
				for each of the 5 succeeding fiscal years.
						(b)Allocation of
				funds between state and local and national initiativesOf the
				funds made available under subsection (a) for a fiscal year—
							(1)3 percent or
				$10,000,000, whichever amount is less, shall be available to carry out subpart
				2, of which—
								(A)$2,000,000 shall
				be available to carry out section 2411(1); and
								(B)1.5 percent or
				$4,000,000, whichever amount is less, shall be available to carry out section
				2412; and
								(2)the remainder of
				the funds made available under subsection (a) shall be available to carry out
				subpart 1.
							(c)Limitation
							(1)Local
				administrative costsOf the funds made available to a local
				educational agency under this part for a fiscal year, not more than 3 percent
				may be used by the local educational agency for administrative costs.
							(2)State
				administrative costsOf the funds made available to a State
				educational agency under section 2406(a)(1), not more than 60 percent may be
				used by the State educational agency for administrative costs.
							1State and local grants
						2405.Allotment and
				reallotment
							(a)Reservations
				and allotmentFrom the amount made available to carry out this
				subpart under section 2404(b)(2) for a fiscal year—
								(1)the Secretary
				shall reserve—
									(A)3/4
				of 1 percent for the Secretary of the Interior for programs under this subpart
				for schools operated or funded by the Bureau of Indian Affairs; and
									(B)1/2
				of 1 percent to provide assistance under this subpart to the outlying areas;
				and
									(2)subject to
				subsection (b), the Secretary shall use the remainder to award grants by
				allotting to each State educational agency an amount that bears the same
				relationship to such remainder for such year as the amount received under part
				A of title I for such year by such State educational agency bears to the amount
				received under such part for such year by all State educational
				agencies.
								(b)Minimum
				allotmentThe amount of any State educational agency's allotment
				under subsection (a)(2) for any fiscal year shall not be less than
				1/2 of 1 percent of the amount made available for
				allotments to State educational agencies under this part for such year.
							(c)Reallotment of
				unused fundsIf any State educational agency does not apply for
				an allotment under this subpart for a fiscal year, or does not use the State
				educational agency's entire allotment under this subpart for that fiscal year,
				the Secretary shall reallot the amount of the State educational agency's
				allotment, or the unused portion of the allotment, to the remaining State
				educational agencies that use their entire allotments under this subpart in
				accordance with this section.
							(d)State
				educational agency definedIn this section, the term State
				educational agency does not include an agency of an outlying area or the
				Bureau of Indian Affairs.
							2406.Use of
				allotment by State
							(a)In
				generalOf the amount provided to a State educational agency
				under section 2405(a)(2) for a fiscal year—
								(1)the State
				educational agency may use not more than 5 percent of such amount or $100,000,
				whichever amount is greater, to carry out activities under section
				2408(a);
								(2)the State
				educational agency shall use 2.5 percent of such amount or $50,000, whichever
				amount is greater, to carry out activities under section 2408(b); and
								(3)the State
				educational agency shall distribute the remainder as follows:
									(A)The State
				educational agency shall use 60 percent of the remainder to award Improving
				Teaching and Learning through Technology subgrants to local educational
				agencies having applications approved under section 2409(c) for the activities
				described in section 2410(b) by allotting to each such local educational agency
				an amount that bears the same relationship to 60 percent of the remainder for
				such year as the amount received under part A of title I for such year by such
				local educational agency bears to the amount received under such part for such
				year by all local educational agencies within the State, subject to subsection
				(b)(2).
									(B)The State
				educational agency shall use 40 percent of the remainder to award Systemic
				School Redesign through Technology Integration subgrants, through a
				State-determined competitive process, to local educational agencies having
				applications approved under section 2409(b) for the activities described in
				section 2410(a).
									(b)Sufficient
				amounts
								(1)Special
				ruleIn awarding subgrants under subsection (a)(3)(B), the State
				educational agency shall—
									(A)ensure the
				subgrants are of sufficient size and scope to be effective, consistent with the
				purposes of this part;
									(B)ensure subgrants
				are of sufficient duration to be effective, consistent with the purposes of
				this part, including by awarding subgrants for a period of not less than 2
				years that may be renewed for not more than an additional 3 years;
									(C)give preference
				in the awarding of subgrants to local educational agencies that serve schools
				in need of improvement, as identified under section 1116, including those
				schools with high populations of—
										(i)students with
				limited English proficiency;
										(ii)students with
				disabilities; or
										(iii)other subgroups
				of students who have not met the State’s student academic achievement
				standards; and
										(D)ensure an
				equitable distribution of subgrants under subsection (a)(3)(B) among urban and
				rural areas of the State, according to the demonstrated need for assistance
				under this subpart of the local educational agencies serving the areas.
									(2)Minimum
				subgrantThe amount of any local educational agency’s subgrant
				under subsection (a)(3)(A) for any fiscal year shall be not less than
				$3,000.
								(c)Reallotment of
				unused fundsIf any local educational agency does not apply for a
				subgrant under subsection (a)(3)(A) for a fiscal year, or does not use the
				local educational agency's entire allotment under this subpart for that fiscal
				year, the State shall reallot the amount of the local educational agency's
				allotment, or the unused portion of the allotment, to the remaining local
				educational agencies that use their entire allotments under this subpart in
				accordance with this section.
							2407.State
				applications
							(a)In
				generalTo be eligible to receive a grant under this subpart, a
				State educational agency shall submit to the Secretary, at such time and in
				such manner as the Secretary may specify, an application containing the
				contents described in subsection (b) and such other information as the
				Secretary may reasonably require.
							(b)ContentsEach
				State educational agency application submitted under subsection (a) shall
				include each of the following:
								(1)A description of
				how the State educational agency will support local educational agencies that
				receive subgrants under this subpart in meeting, and help improve the local
				educational agencies' capacity to meet, the purposes and goals of this part and
				the requirements of this subpart, including through technical
				assistance.
								(2)A description of
				the State educational agency's long-term goals and strategies for improving
				student academic achievement, including in core academic subjects and in
				student technology literacy, through the effective use of technology in
				classrooms and schools throughout the State.
								(3)A description of
				the priority area upon which the State educational agency will focus the State
				educational agency's guidance, technical assistance, and other assistance under
				this subpart, and other local support under this subpart, such that the
				priority area shall be identified by the State educational agency from among
				the core academic subjects, grade levels, and student subgroup populations that
				may be causing the most number of local educational agencies in the State to
				not make adequate yearly progress, as defined in section 1111(b)(2)(C).
								(4)A description of
				how the State educational agency will support local educational agencies that
				receive subgrants under this subpart in implementing, and will help improve the
				local educational agency's capacity to implement, professional development
				programs pursuant to section 2410(b)(1)(A).
								(5)A description of
				how the State educational agency will ensure that teachers, paraprofessionals,
				library and media personnel, and administrators served by the State educational
				agency possess the knowledge and skills—
									(A)to use technology
				across the curriculum;
									(B)to use technology
				and curriculum redesign as key components of changing teaching and learning and
				improving student achievement;
									(C)to use technology
				for data analysis to enable individualized instruction; and
									(D)to use technology
				to improve student technology literacy.
									(6)A description of
				the process, activities, and performance measures that the State educational
				agency will use to evaluate the impact and effectiveness of activities
				described in section 2408(b).
								(7)Identification of
				the State challenging academic content standards and challenging student
				academic achievement standards that the State educational agency will use to
				ensure that each student is technology literate by the end of the 8th grade
				consistent with the definition of student technology literacy, and a
				description of how the State educational agency will assess, not less than once
				by the end of 8th grade, student performance in gaining technology literacy
				only for the purpose of tracking progress towards achieving the 8th grade
				technology literacy goal but not for meeting adequate yearly progress goals,
				including through embedding such assessment items in other State tests or
				performance-based assessments portfolios, or through other valid and reliable
				means, except that nothing in this subpart shall be construed to require States
				to develop a separate test to assess student technology literacy.
								(8)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant, State and local funds.
								(9)A description of
				how the State educational agency will, in providing technical and other
				assistance to local educational agencies, give priority to those local
				educational agencies identified by the State educational agency as having the
				highest need for assistance under this subpart, including those local
				educational agencies with the highest percentage or number—
									(A)of students from
				families with incomes below the poverty line;
									(B)of students not
				achieving at the State proficiency level;
									(C)of student
				populations identified under section 2406(b)(1)(C); or
									(D)of schools
				identified as in need of improvement under section 1116.
									(10)A description of
				how the State educational agency will ensure that each subgrant awarded under
				section 2406(a)(3)(B) is of sufficient size, scope, and duration to be
				effective as required under section 2406(b), and that such subgrants are
				appropriately targeted and equitably distributed as required under section
				2406(b) to carry out the purposes of this part effectively.
								(11)A description of
				how the State educational agency consulted with local educational agencies in
				the development of the State application.
								2408.State
				activities
							(a)Mandatory and
				permissive activities
								(1)Mandatory
				activitiesFrom funds made available under section 2406(a)(1), a
				State educational agency shall carry out each of the following
				activities:
									(A)Identify the
				State challenging academic content standards and challenging student academic
				achievement standards that the State educational agency will use to ensure that
				each student is technology literate by the end of the 8th grade consistent with
				the definition of student technology literacy.
									(B)Assess not less
				than once by the end of the 8th grade student performance in gaining technology
				literacy consistent with subparagraph (A), including through embedding such
				assessment items in other State tests, performance-based assessments, or
				portfolios, or through other means, except that such assessments shall be used
				only to track student technology literacy and shall not be used to determine
				adequate yearly progress.
									(C)Publish the
				results of the State educational agency's technology literacy assessment
				administered under subparagraph (B) not less than 3 months after the assessment
				is administered such that the results are made widely available to local
				educational agencies, parents, and citizens, including through presentation on
				the Internet, and transmit such results to the Secretary.
									(D)Provide guidance,
				technical assistance, and other assistance in the priority area identified by
				the State pursuant to section 2407(b)(3) to local educational agencies
				receiving subgrants of less than $10,000 under section 2406(a)(3)(A) with a
				priority given to those local educational agencies with the highest need for
				assistance described in section 2407(b)(9).
									(E)Provide technical
				assistance to local educational agencies, with a priority given to those local
				educational agencies identified by the State as having the highest need for
				assistance under this subpart, including those local educational agencies with
				the highest percentage or number of (i) students from families with incomes
				below the poverty line, (ii) students not achieving at the State proficiency
				level, (iii) student populations described in section 2406(b)(1)(C), and (iv)
				schools identified as in need of improvement under section 1116, in the
				following ways:
										(i)Submitting
				applications for funding under this part.
										(ii)Carrying out
				activities authorized under section 2410, including implementation of systemic
				school redesigns as described in section 2409(b).
										(iii)Developing
				local educational technology plans and integrating such plans with the local
				educational agency's plans for improving student achievement under sections
				1111 and 1112, and, if applicable, section 1116.
										(F)Provide guidance,
				technical assistance, and other assistance to local educational agencies
				regarding the local educational agency's plans to assess, and, as needed,
				update the computers, software, servers, and other technologies throughout the
				local educational agency in terms of the functional capabilities, age, and
				other specifications of the technology, including to ensure such technologies
				can process, at scale, new applications and online services such as video
				conferencing, video streaming, virtual simulations, and distance
				learning.
									(2)Permissive
				activitiesFrom funds made available under section 2406(a)(1), a
				State educational agency may carry out 1 or more of the following
				activities:
									(A)State leadership
				activities and technical assistance that assist local educational agencies that
				receive subgrants under this subpart in achieving the purposes and goals of
				this part.
									(B)Assist local
				educational agencies that receive subgrants under this subpart in the
				development and utilization of research-based or innovative strategies for the
				delivery of specialized or rigorous academic courses and curricula through the
				use of technology, including distance learning technologies.
									(C)Assisting local
				educational agencies that receive subgrants under this subpart in providing
				sustained and intensive, high-quality professional development pursuant to
				section 2410(b)(1)(A), including through assistance in a review of relevant
				research.
									(b)Activities
				relating to researchFrom funds made available under section
				2406(a)(2), a State educational agency shall carry out 1 or more of the
				following activities:
								(1)Conduct
				scientifically based or other rigorous research to evaluate the impact of 1 or
				more programs or activities carried out under subsection (a) in meeting the
				purposes and goals of this part.
								(2)Provide technical
				assistance to local educational agencies in carrying out evaluation research
				activities as required under section 2410(a)(1).
								(3)Create 1 or more
				evaluation research protocols, designs, performance measurement systems, or
				other tools to assist local educational agencies in carrying out evaluation
				activities as required under section 2410(a)(1).
								(4)Collect and
				disseminate the findings of the evaluation research activities carried out by
				local educational agencies under paragraphs (1), (2), and (3).
								2409.Local
				applications
							(a)In
				generalEach local educational agency desiring a subgrant from a
				State educational agency under this subpart shall submit to the State
				educational agency an application containing a new or updated local long-range
				strategic educational technology plan, and such other information as the State
				educational agency may reasonably require, at such time and in such manner as
				the State educational agency may require. The application shall contain each of
				the following:
								(1)A description of
				how the local educational agency will align and coordinate the local
				educational agency's use of funds under this subpart with—
									(A)the school
				district technology plan;
									(B)the school
				district plans and activities for improving student achievement, including
				plans and activities under sections 1111 and 1112, and sections 1116 and 2123,
				as applicable; and
									(C)funds available
				from other Federal, State, and local sources.
									(2)An assurance that
				financial assistance provided under this subpart will supplement, and not
				supplant other funds available to carry out activities assisted under this
				section.
								(3)A description of
				the process used to assess and, as needed, update the computers, software,
				servers, and other technologies throughout the local educational agency in
				terms of their functional capabilities, age, and other specifications, in order
				to ensure technologies can process, at scale, new applications and online
				services, such as video conferencing, video streaming, virtual simulations, and
				distance learning courses.
								(4)Such other
				information as the State educational agency may reasonably require.
								(b)Competitive
				grants; Systemic school redesign through technology
				integrationIn addition to components included in subsection (a),
				a local educational agency submitting an application for a subgrant under
				section 2406(a)(3)(B) shall submit to the State educational agency an
				application containing each of the following:
								(1)A description of
				how the local educational agency will use the subgrant funds to implement
				systemic school redesign, which is a comprehensive set of programs, practices,
				and technologies that—
									(A)collectively lead
				to school or school district change and improvement, including in the use of
				technology and in improved student achievement; and
									(B)incorporate all
				of the following elements:
										(i)Reform or
				redesign of curriculum, instruction, assessment, use of data, or other
				standards-based school or classroom practices through the use of technology in
				order to increase student learning opportunity, student technology literacy,
				student access to technology, and student engagement in learning.
										(ii)Improvement of
				educator quality, knowledge and skills through ongoing, sustainable, timely,
				and contextual professional development described in section
				2410(b)(1)(A).
										(iii)Development of
				student technology literacy and other skills necessary for 21st century
				learning and success.
										(iv)Ongoing use of
				formative assessments and other timely data sources and data systems to more
				effectively identify individual student learning needs and guide personalized
				instruction, learning, and appropriate interventions that address individual
				student learning needs.
										(v)Engagement of
				school district leaders, school leaders, and classroom educators.
										(vi)Programs,
				practices, and technologies that are research-based or innovative, such that
				research-based systemic redesigns are based on a review of the best available
				research evidence, and innovative systemic redesigns are based on development
				and use of new redesigns, programs, practices, and technologies.
										(2)An assurance that
				the local educational agency will use not less than 25 percent of the subgrant
				funds to implement a program of professional development described in section
				2410(b)(1)(A).
								(3)A description of
				how the local educational agency will evaluate the impact of 1 or more programs
				or activities carried out under this subpart in meeting 1 or more of the
				purposes or goals of this part.
								(c)Formula grants;
				improving teaching and learning through technologyIn addition to
				components included in subsection (a), a local educational agency that submits
				an application for a subgrant under section 2406(a)(3)(A) shall submit to the
				State educational agency an application containing each of the
				following:
								(1)An assurance that
				the local educational agency will use not less than 40 percent of the subgrant
				funds for—
									(A)professional
				development described in section 2410(b)(1)(A); and
									(B)technology tools,
				applications, and other resources related specifically to such professional
				development activities.
									(2)A description of
				how the local educational agency will implement a program of professional
				development required under paragraph (1)(A).
								(3)A description of
				how the local educational agency will employ technology tools, applications,
				and other resources in professional development and to improve student learning
				and achievement in the area of priority identified by the local educational
				agency pursuant to paragraph (4).
								(4)A description of
				the priority area upon which the local educational agency will focus the
				subgrant funds provided under this subpart, such that such priority area shall
				be identified from among the core academic subjects, grade levels, and student
				subgroup populations in which the most number of students served by the local
				educational agency are not proficient.
								(d)Combined
				applicationsA local educational agency that submits an
				application to the State educational agency for subgrant funds awarded under
				section 2406(a)(3)(B) may, upon notice to the State educational agency, submit
				a single application that will also be considered by the State educational
				agency as an application for subgrant funds awarded under section
				2406(a)(3)(A), if the application addresses each application requirement under
				subsections (a), (b), and (c).
							(e)Consortium
				applicationsFor any fiscal year, a local educational agency
				applying for a subgrant described in section 2406(a)(3) may apply as part of a
				consortium in which more than 1 local educational agency jointly submits a
				subgrant application under this subpart, except that no local educational
				agency may receive more than 1 subgrant under this subpart.
							2410.Local
				activities
							(a)Competitive
				grants; systemic school redesign through technology
				integrationFrom subgrant funds made available to a local
				educational agency under section 2406(a)(3)(B), the local educational
				agency—
								(1)shall use not
				less than 5 percent of such subgrant funds to evaluate the impact of 1 or more
				programs or activities carried out under the subgrant in meeting 1 or more of
				the purposes or goals of this part as approved by the State educational agency
				as part of the local application described in section 2409(b)(3); and
								(2)shall use the
				remaining funds to implement a plan for systemic school redesign, which may
				take place in 1 or more schools served by the local educational agency or
				across all schools served by the local educational agency, in accordance with
				section 2409(b)(1), including each of the following:
									(A)Using not less
				than 25 percent of subgrant funds to improve teacher quality and skills through
				support for the following:
										(i)Professional
				development activities, as described in subsection (b)(1)(A).
										(ii)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in clause
				(i).
										(B)Acquiring and
				effectively implementing technology tools, applications, and other resources in
				conjunction with enhancing or redesigning the curriculum or instruction in
				order to—
										(i)increase student
				learning opportunity or access, student engagement in learning, or student
				attendance or graduation rates;
										(ii)improve student
				achievement in 1 or more of the core academic subjects; and
										(iii)improve student
				technology literacy.
										(C)Acquiring and
				effectively implementing technology tools, applications, and other resources
				to—
										(i)conduct ongoing
				formative assessments and use other timely data sources and data systems to
				more effectively identify individual student learning needs and guide
				personalized instruction, learning, and appropriate interventions that address
				those individualized student learning needs;
										(ii)support
				individualized student learning, including through instructional software and
				digital content that supports the learning needs of each student, or through
				providing access to high-quality courses and instructors, including
				mathematics, science, and foreign language courses, often not available except
				through technology and online learning, especially in rural and high-poverty
				schools; and
										(iii)conduct such
				other activities as appropriate consistent with the goals and purposes of
				research-based and innovative systemic school redesign, including activities
				that increase parental involvement through improved communication with teachers
				and access to student assignments and grades.
										(b)Formula grants;
				improving teaching and learning through technologyFrom funds
				made available to a local educational agency under section 2406(a)(3)(A), the
				local educational agency shall carry out activities to improve student
				learning, student technology literacy, and achievement in the area of priority
				identified by the local educational agency under section 2409(c)(4), including
				each of the following:
								(1)The local
				educational agency shall use not less than 40 percent of subgrant funds for
				professional development activities that are aligned with activities supported
				under section 2123 to improve teacher quality and skills through support for
				the following:
									(A)Training of
				teachers, paraprofessionals, library and media personnel, and administrators,
				which—
										(i)shall include the
				development, acquisition, or delivery of—
											(I)training that is
				ongoing, sustainable, timely, and directly related to up-to-date teaching
				content areas;
											(II)training in
				strategies and pedagogy in the core academic subjects that involve use of
				technology and curriculum redesign as key components of changing teaching and
				learning and improving student achievement;
											(III)training in the
				use of technology to ensure every educator is technologically literate,
				including possessing the knowledge and skills—
												(aa)to
				use technology across the curriculum;
												(bb)to
				use technology and curriculum redesign as key components of innovating teaching
				and learning and improving student achievement;
												(cc)to
				use technology for data analysis to enable individualized instruction;
				and
												(dd)to
				use technology to improve student technology literacy; and
												(IV)training that
				includes ongoing communication and follow-up with instructors, facilitators,
				and peers; and
											(ii)may
				include—
											(I)the use of
				instructional technology specialists, mentors, or coaches to work directly with
				teachers, including through the preparation of 1 or more teachers as technology
				leaders or master teachers who are provided with the means to serve as experts
				and train other teachers in the effective use of technology; and
											(II)the use of
				technology, such as distance learning and online virtual educator-to-educator
				peer communities, as a means for delivering professional development.
											(B)The acquisition
				and implementation of technology tools, applications, and other resources to be
				employed in the professional development activities described in subparagraph
				(A).
									(2)The local
				educational agency shall use the funds that remain after application of
				paragraph (1) to acquire or implement technology tools, applications, and other
				resources to improve student learning, student technology literacy, and student
				achievement in the area of priority identified by the local educational agency,
				including through 1 or more of the following:
									(A)Conducting
				ongoing formative assessment and using other timely data sources and data
				systems to more effectively identify individual student learning needs and
				guide personalized instruction, learning, and appropriate interventions that
				address those individualized student learning needs.
									(B)Supporting
				individualized student learning, including through instructional software and
				digital content that supports the learning needs of each student served by the
				local educational agency under the subgrant, or through providing access to
				high-quality courses and instructors, including mathematics, science, and
				foreign language courses, often not available except through technology such as
				online learning, especially in rural and high-poverty schools.
									(C)Increasing
				parental involvement through improved communication with teachers and access to
				student assignments and grades.
									(D)Enhancing
				accountability, instruction, and data-driven decisionmaking through data
				systems that allow for management, analysis, and disaggregating of student,
				teacher, and school data.
									(E)Such other
				activities as are appropriate and consistent with the goals and purposes of
				this part.
									(c)Multiple
				grantsA local educational agency that receives a grant under
				subparagraph (A) and subparagraph (B) of section 2406(a)(3) may use all such
				grant funds for activities authorized under subsection (a).
							2National activities
						2411.National
				activitiesFrom the amount
				made available to carry out national activities under section 2404(b)(1) (other
				than the amounts made available to carry out subparagraphs (A) and (B) of
				section 2404(b)(1)), the Secretary, working through and in coordination with
				the Director of the Office of Educational Technology and collaborating, as
				appropriate, with the National Center for Achievement Through Technology
				authorized under section 2412, shall carry out the following activities:
							(1)National
				reportThe Secretary shall annually conduct and publish a
				national report on student technology literacy to determine the extent to which
				students have gained student technology literacy by the end of the 8th grade.
				In conducting the study, the Secretary shall—
								(A)consult first
				with experts and stakeholders, including educators and education leaders,
				education technology experts from education and industry, and the business and
				higher education communities seeking secondary school graduates with student
				technology literacy; and
								(B)employ a random
				stratified sample methodology of student technology literacy performance using
				a cost-effective assessment that is a readily available, valid, and reliable
				assessment instrument.
								(2)Student
				technology literacyThe Secretary shall publish each year the
				results of the State technology literacy assessments carried out under section
				2408(a)(1)(C).
							(3)National
				education technology planBased on the Nation’s progress and an
				assessment by the Secretary of the continuing and future needs of the Nation’s
				schools in effectively using technology to provide all students the opportunity
				to meet challenging State academic content and student academic achievement
				standards, the Secretary shall update and publish, in a form readily accessible
				to the public, a national long-range technology plan not less often than once
				every 5 years, and shall implement such plan.
							(4)Other national
				activitiesFrom the funds remaining after carrying out paragraphs
				(1), (2), and (3), the Secretary shall carry out 1 or more of the following
				activities:
								(A)Support efforts
				to increase student technology literacy, including through outreach to
				education, business, and elected leaders aimed at building understanding of the
				knowledge and skills students need to succeed in the 21st century through the
				use of technology for life-long learning, citizenship, and workplace
				success.
								(B)Support the work
				of the National Center for Achievement Through Technology in serving as a
				national resource for the improvement of technology implementation in education
				through identification and dissemination of promising practices and exemplary
				programs that effectively use educational technologies.
								(C)Support efforts
				to increase the capacity of State and local education officials to budget for
				technology acquisition and implementation, including taking into account the
				long-term costs of such acquisition and implementation, how technology
				investments may increase effectiveness and efficiencies that ultimately save
				other educational costs or provide improved outcomes, and how spending for
				technology in education shall be considered in a comprehensive cost-benefit
				analysis and not simply as a supplemental expense.
								(D)Support staff at
				the Department and other Federal agencies in their understanding of education
				technology, the role of technology in Federal education programs, and how
				Federal grantees can be supported in integrating education technologies into
				the grantees' programs as appropriate.
								(E)Convene
				stakeholders in an effort to outline and support a national research and
				development agenda aimed at supporting public-private partnerships to leverage
				evolving technologies to meet evolving educational needs.
								(F)Convene
				practitioners and leaders from local and State education, business and
				industry, higher education, or other stakeholder communities—
									(i)to carry out the
				activities under this paragraph, including convening an annual forum on
				leadership and classroom technology best practices;
									(ii)to otherwise
				address challenges and opportunities in the use of technology to improve
				teaching, learning, teacher quality, student achievement, student technology
				literacy, and the efficiency and productivity of the education enterprise;
				and
									(iii)to otherwise
				support school innovation and our Nation’s competitiveness.
									(G)Support efforts
				to ensure teachers and other educators have the knowledge and skills to teach
				in the 21st century through the use of technology, including by providing
				assistance to and sharing information with State accrediting agencies, colleges
				of teacher education, and other educational institutions and government
				entities involved in the preparation and certification of teachers, to ensure
				such teachers possess the knowledge and skills prior to entering the teaching
				force.
								(H)Support efforts
				to assist principals, superintendents, and other senior school and school
				district administrators in adapting to, and leading their schools with, 21st
				century technology tools and 21st century knowledge and skills, including the
				following:
									(i)Developing a
				blueprint for the job skills required and the coursework and experience
				necessary to be prepared for school leadership.
									(ii)Supporting the
				development of professional development and training programs that help
				education leaders obtain the knowledge and skills, including through
				collaborative efforts with up-to-date programs and institutions.
									(iii)Developing
				materials, resources, self-assessments, and other tools to meet the activities
				described in clauses (i) and (ii).
									(I)Undertake other
				activities that—
									(i)lead to the
				improvement of—
										(I)our Nation's
				educational system in using educational technologies to improve teaching,
				learning, and student achievement; and
										(II)student
				technology literacy and related 21st century college preparedness and workforce
				competitiveness; and
										(ii)complement other
				such efforts undertaken by public and private agencies and
				organizations.
									2412.National
				center for achievement through technology
							(a)PurposeThe
				purpose of this section is to establish a National Center for Achievement
				Through Technology that—
								(1)provides national
				leadership regarding improvement in the use of technology in education, with a
				focus on elementary and secondary education, including technology’s role in
				improving—
									(A)student
				achievement;
									(B)student
				technology literacy; and
									(C)teacher
				quality;
									(2)serves as a
				national resource for the improvement of technology implementation in education
				through identification and dissemination of promising practices and exemplary
				programs that effectively use educational technologies to improve teaching and
				learning, teacher quality, student engagement and opportunity, student
				achievement and technology literacy, and the efficiency and productivity of the
				education enterprise, including serving as a national resource for the related
				research and research on the conditions and practices that support the
				effective use of technology in education; and
								(3)provides an
				annual report to Congress that—
									(A)synthesizes the
				promising practices and exemplary programs that effectively use educational
				technologies to improve the teaching and learning described in paragraph (2);
				and
									(B)includes the
				related research and research on the conditions and practices that support the
				effective use of technology in education described in paragraph (2).
									(b)Establishment
								(1)In
				generalFrom amounts made available under section 2404(b)(1)(B),
				the Director of the Office of Educational Technology shall award a grant, on a
				competitive basis, to an eligible entity to enable the eligible entity to
				establish a National Center for Achievement Through Technology (in this section
				referred to as the Center).
								(2)Coordination
				with the InstituteThe Director of the Office of Educational
				Technology shall award the grant under paragraph (1) in coordination with the
				Director of the Institute of Education Sciences, but the Director of the Office
				of Educational Technology shall administer the grant program under this
				section.
								(3)Definition of
				eligible entityIn this section the term eligible
				entity means an entity that is—
									(A)a research
				organization or research institution with education technology as one of the
				organization or institution's primary areas of focus; or
									(B)a partnership
				that consists of a research organization or research institution described in
				subparagraph (A) and 1 or more education institutions or agencies, nonprofit
				organizations, or research organizations or institutions.
									(4)DurationThe
				grant awarded under this section shall be not less than 2 years in duration,
				and shall be renewable at the discretion of the Director of the Office of
				Educational Technology for not more than an additional 3 years.
								(5)Peer
				reviewIn awarding the grant under this section, the Director of
				the Office of Educational Technology shall consider the recommendations of a
				peer review panel, which shall be composed of representatives of the following
				stakeholder communities:
									(A)Teachers and
				other educators who use technologies.
									(B)Local and State
				education leaders who administer programs employing technologies.
									(C)Businesses that
				develop educational technologies.
									(D)Researchers who
				study educational technologies.
									(E)Related
				education, educational technology, and business organizations.
									(c)National center
				for achievement through technology activitiesThe Center shall
				carry out the following activities:
								(1)Promising
				practices, exemplary programs and researchThe Center shall
				identify and compile promising practices, exemplary programs, quantitative and
				qualitative research, and other information and evidence demonstrating—
									(A)the broad uses
				and positive impacts of technology in elementary and secondary education;
				and
									(B)the factors and
				steps important to technology's improvement and to the effective use of
				technology with students so that specific technologies are considered in the
				context of the comprehensive educational program or practice in which the
				technologies are used—
										(i)across a
				curriculum to improve teaching, learning, and student achievement, including in
				the core academic subjects;
										(ii)to support the
				teaching and learning of student technology literacy;
										(iii)for formative
				and summative assessment, including to inform instruction and data-driven
				decisionmaking, to individualize instruction, and for accountability
				purposes;
										(iv)to improve
				student learning and achievement, including through—
											(I)improving student
				interest and engagement;
											(II)increasing
				student access to courses and instructors through distance learning and
				expanded student learning time; and
											(III)individualizing
				curriculum and instruction to meet unique student learning needs, learning
				styles, and pace;
											(v)to improve
				teacher quality, including through professional development and timely and
				ongoing training and support; and
										(vi)to improve the
				efficiency and productivity of the classroom and school enterprise, including
				through data management and analysis, resource management, and communications;
				and
										(C)the policies,
				budgeting, technology infrastructure, conditions, practices, teacher training,
				school leadership, and other implementation factors important to improving the
				effectiveness of technology in elementary and secondary education as outlined
				in subparagraph (B), including in—
										(i)the knowledge and
				skills teachers and other educators need to teach in the 21st century through
				the use of technology, including knowledge and skills necessary—
											(I)to use technology
				and curriculum redesign as key components of changing teaching and
				learning;
											(II)to use
				technology for data analysis to enable individualized instruction; and
											(III)to use
				technology to improve student technology literacy;
											(ii)the knowledge
				and skills principals, superintendents, and other senior school and school
				district administrators need to effectively lead in 21st century schools using
				technology, including the job skills required and the coursework and experience
				necessary to be prepared for school leadership; and
										(iii)the budgeting
				for technology acquisition and implementation, including taking into account
				the long-term costs of such acquisition and implementation, how technology
				investments may increase effectiveness and efficiencies that ultimately save
				other educational costs or provide improved outcomes, and how spending for
				technology in education shall be considered in a comprehensive cost-benefit
				analysis and not simply as a supplemental expense.
										(2)Original
				researchThe Center may conduct, directly or through grants,
				contracts, or cooperative agreements, original research as necessary to fill
				important gaps in research necessary to address the areas described in
				paragraph (1) with a focus on the policies, budgeting, technology
				infrastructure, conditions, practices, teacher training, school leadership, and
				other implementation factors important to improving the effectiveness of
				technology in elementary and secondary education.
								(3)OutreachThe
				Center shall consult with appropriate stakeholders, including at least the
				stakeholders described in subsection (b)(5), in determining priorities for the
				activities described in paragraph (1), in gathering information pursuant to
				paragraph (1), and in determining the need for original research pursuant to
				paragraph (2). The Center shall establish 1 or more informal advisory groups to
				provide the consultation.
								(4)DisseminationThe
				Center shall disseminate widely the information identified and compiled
				pursuant to paragraph (1) to teachers and other educators, local, regional,
				State, and Federal education leaders, public and elected officials, the network
				of federally funded educational resource centers and labs, businesses that
				develop educational technologies, colleges of teacher education and teacher
				accrediting agencies, researchers who study educational technologies, other
				interested stakeholders, and related educator, education leader, and business
				organizations, including through—
									(A)development and
				ongoing update of a database accessed through the Internet;
									(B)development,
				distribution, and delivery of reports, tools, best practices, conference
				presentations, and other publications; and
									(C)partnerships with
				organizations representing stakeholders, including educators, education
				leaders, and technology providers.
									(d)Center
				operations
								(1)Grants,
				contracts, and cooperative agreementsAs appropriate, the Center
				shall award grants to, or enter into contracts or cooperative agreements with,
				individuals, public or private institutions, agencies, organizations, or
				consortia of such institutions, agencies, or organizations to carry out the
				activities of the Center, including awarding a grant or entering into a
				contract or cooperative agreement to disseminate the Center's findings pursuant
				to subsection (c)(4).
								(2)ReportThe
				Center shall submit an annual report on March 1 to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				Labor of the House of Representatives that provides a summary synthesis of
				promising and exemplary practices and programs, and related research, that
				effectively use educational technologies to improve teaching and learning as
				described in subsection (c)(1), including the conditions and practices that
				support the effective use of technology in education, in order to inform
				Federal education policymaking and
				oversight.
								.
		
